Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to the amendment and response filed on February 23, 2021.
Claims 1, 4, 7, 11, 12, and 14 were amended. Claims 2, 6, 8-10, and 13 have been cancelled. Claims 1, 3-5, 7, 11, 12, and 14-15 are currently pending and have been examined.

Response to Arguments
Specification: The Applicant’s amendments and arguments regarding the objection of the abstract have been fully considered and are persuasive. The objection of the specification is withdrawn.
Claim Interpretation: The Applicant’s amendments and arguments regarding the claim interpretation of claims 4 and 14 have been fully considered and are persuasive. The claim interpretation of claims 4 and 14 is withdrawn. The claim interpretation of claim 10 is moot in light of the cancelled claim 10 and as such is withdrawn.
Claim Objections
112(b): The Applicant’s amendments and arguments regarding the 112(b) rejection of claims 1-15 have been fully considered and is persuasive. The 112(b) rejection of claims 1, 3-5, 7, 11, 12, and 14-15 is withdrawn. The 112(b) rejection of claims 2, 6, 8-10, and 13 is moot in light of the cancelled claims 2, 6, 8-10, and 13 and is withdrawn.
101: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
The Applicant argues (p. 8) that “in connection with a payment scheme that AID is not provided, if a security element collides, a popup is displayed to allow a user to select the security element, and a user interface including the pre-stored security element used in the payment scheme that AID is provided and the security element that is selected in the popup by the user is provided. In short, the claimed solution amounts to an inventive concept for resolving this specific problem in "a user interface is not provided in connection with an NFC payment scheme that AID is not provided."
The Examiner disagrees. A user interface providing a popup is not a technological improvement (see MPEP 2016.05(a)(I)-(II)) but merely applies the abstract idea (of mobile payment processing) with a generic computer or computer component (i.e.: a display). (see MPEP, 2106.05(f)). As such, the claims are directed to an abstract idea and the 101 rejection is maintained.
103: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
The Applicant essentially argues that the amended independent claims 1 and 12 (that are amended with substantive amendments) overcome the cited references US 
As such, due to amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1, 3-5, 7, 11, 12, and 14-15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 11, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3-5, 7, and 11 are directed to an electronic device, claims 12 and 14-15 are directed to a method.
Claims 1, 3-5, 7, and 11 are directed to the abstract idea of mobile payment processing which is grouped under “organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “parsing payment information included in a first signal …”, “determining a payment scheme of … as a first scheme”, “processing the payment information using a security element corresponding to the application identifier …”, “determine the payment scheme 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a display”, “a storage unit”, “security elements”, “a short-range communication interface”, “a processor”, “the electronic device”, and “a user interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of mobile payment processing.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of mobile payment processing using computer technology (e.g.: the electronic device). Therefore, the use of these additional elements does no more than employ a computer as a tool to 
Hence, claims 1 and 12 are not patent eligible.
As per dependent claims 4-5, 7, and 14-15, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1 and 12 and due the their dependency on the rejected parent claims, claims 4-5, 7, and 14-15 are similarly not patent eligible.
As per dependent claims 3 and 11, the dependent claims recite the additional elements of “a universal integrated circuit card (UICC)”, “an embedded security element (eSE)”, “a host card emulation (HCE)”, “a subscriber identification module (SIM) card”, “a microSD”, and “an embedded security element (eSE). The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130102246 A1 (Gagne) in view of US 20150112860 A1 (Wang) in further view of US 20160140537 A1 (Salcedo).

As per claims 1 and 12, Gagne teaches, a display (FIG. 5, item 38, ¶ [0033]),
a storage unit (FIG. 1, item 35, ¶ [0019]) configured to store a plurality of security elements (¶ [0019]),
a short-range communication interface (FIG. 1, item 33, ¶ [0018]),
a processor (FIG. 1, item 34, ¶ [0018]), wherein the processor is configured to perform (¶ [0018]),
determine the payment scheme of the electronic device as a second scheme distinct to the first scheme (FIG. 3, item 38, ¶ [0029]),
identify whether the first security element corresponding to a protocol included in the parsed payment information collides with a previously stored second security element which is associated with the second scheme, on the basis of the second scheme (¶ [0024], [0026], [0029]-[0032]),
output a popup via the display when the first security element and the second security element collide (FIG. 5, item 38, ¶ [0033], [0026]),
wherein the user interface is configured to include the at least one previously stored security element and the first security element corresponding to the protocol (FIG. 5, item 38, ¶ [0033]).
Gagne does not explicitly teach, however, Wang teaches,
parse payment information included in a first signal, based on reception of the first signal through the short-range communication interface (¶ [0058]), 
based on the parsed payment information including an application identifier (¶ [0086], [0090] teaches a scenario where the supplemental payment information is previously stored on the payment terminal),
determine a payment scheme of the electronic device as a first scheme (¶ [0087),
process the payment information using a security element corresponding to the application identifier among at least one previously stored security element which is associated with the first scheme, on the basis of the first scheme (¶ [0087]-[0090]),
based on the parsed payment information not including the application identifier (¶ [0068], [0072] teaches a scenario where the supplemental payment information is not previously stored on the payment terminal),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate application identifier of Wang the security element conflict resolution system of Gagne since the claimed invention is merely a 
Salcedo teaches,
a previously stored second security element (¶ [0059]).
configure a user interface when the first security element is selected via the output popup (¶ [0059]),
configure a routing table including the first security element (¶ [0059]) and a corresponding protocol ( ¶ [0043], [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture user input regarding security element selection and record the user’s preference associated with the selection of Salcedo in the security element conflict resolution system of Gagne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security element 

As per claim 3, combination of Gagne, Wang, and Salcedo teach all the limitations of claim 1. Gagne also teaches, wherein the first security element and the second security element (¶ [0026]),
Salcedo teaches,
correspond to one of a universal integrated circuit card (UICC), an embedded security element (eSE), and a host card emulation (HCE) (¶ [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture user input regarding security element selection and record the user’s preference associated with the selection of Salcedo in the security element conflict resolution system of Gagne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security element management associated with payment transactions and because security element related user input capture and subsequent security element preference recordation 

As per claims 4 and 14, combination of Gagne, Wang, and Salcedo teach all the limitations of claim 1. Gagne also teaches, wherein at least one of a protocol type, information associated with a security element, and a type of a security element which is currently set in the electronic device is determined from the parsed payment information (¶ [0024]).

As per claims 5 and 15, combination of Gagne and Salcedo teach all the limitations of claim 1. Gagne also teaches, 
wherein the popup comprises information indicating that the first security element and the second security element collide, and information for enabling one of the first security element and the second security element to be selected (FIG. 5, item 38, ¶ [0033]).

As per claim 11, combination of Gagne, Wang, and Salcedo teach all the limitations of claim 1. Salcedo also teaches, 
wherein the storage unit comprises at least one of a subscriber identification module (SIM) card, a microSD, and an embedded security element eSE (¶ [0037]).
.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Wang in view of Salcedo in further view of US 20110072425 A1 (Lemmonier).

As per claim 7, combination of Gagne, Wang, and Salcedo teach all the limitations of claim 1. Gagne also teaches, wherein the processor configures the user interface by (FIG. 5, item 38, ¶ [0033]) 
Combination of Gagne, Wang, and Salcedo do not explicitly teach, however, Lemmonier teaches, 
including an image of each security element (¶ [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a picture of the secure element of Lemmonier in the security element conflict resolution system of Gagne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security element management associated with payment transactions and because providing a picture of the secure element improves security element management associated with payment transaction by providing a user a visual marker to more easily select a preferred security element from available options.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692